DETAILED ACTION
	Applicant’s response, filed 18 February 2022 has been entered.
	Claim(s) 1, and 3-8 are currently pending. 
Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Alexander does not teach that the intent icon displays lane information indicating designated travel of a particular vehicle or a crosswalk. Alexander merely teaches that the projector projects intent icons to indicate the vehicle's intent to either remain stopped or to indicate the vehicle's intent to continue driving. See Alexander at paragraphs [0030] and [0032]. Accordingly, Alexander fails to disclose an image projector that is capable of projecting a road marking on the road by control from the control unit, the road marking being (i) lane information indicating designated travel of a particular vehicle or (ii) a crosswalk, as recited in independent claim 1.
Examiner disagrees. The broadest reasonable interpretation of projecting “lane information indicating designated travel of a particular vehicle” would include projecting lane information about a designated turn lane, such as a left turn lane or a right lane, as disclosed by Alexander in at least [0031], and [0043]. 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the arguments made above and the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander (US 2020/0001779).
In regard to claim 1 Alexander discloses a vehicle configured travel on a road (see [0004]), the vehicle comprising: a control unit that controls each unit constituting the vehicle (see [0010]); and an image projector configured to project a road marking on the road by control from the control unit (see [0010]) the road marking being (i) lane information indicating designated travel of a particular vehicle (see [0031] and [0043]) or (ii) a crosswalk.
In regard to claim 3 Alexander discloses the vehicle according to claim 1, further comprising a traffic signal lamp (see [0015]) that selectively outputs a color of at least two different colors by control from the control unit (see [0018]).
In regard to claim 8 Alexander discloses the vehicle according to claim 1, wherein the road marking is a left- turn instruction (see [0043]), a straight-travel instruction, or a right-turn instruction (see [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852) modified by Alexander (US 2020/0001779).
In regard to claim 4: Mudalige discloses an operation management device comprising a memory, and a processor including hardware (see [0128]), the processor being configured to: acquire position information from each of a plurality of vehicles (see [0129]), output a union instruction signal based on the acquired position information (see [0127]), and sends the union instruction signal to each of the plurality of vehicles (see [0127]), the union instruction signal being a signal to control a formation and separation of an array constituted by the plurality of vehicles (see [0127] and [0128]); Mudalige does not disclose the plurality of vehicles including the vehicle according to claim 1, however Mudalige does disclose systems and methods for controlling autonomous vehicles (see [0083]), Alexander teaches a system and method comprising the vehicle of claim 1, also comprising an autonomous vehicle (see rejection of claim under 35 USC 102 detailed above), such system and method being known in the art at the time of filing, it would therefore be obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Alexander with the disclosure of Mudalige, as doing so amounts to combining prior art elements according to known methods to yield predictable results, or use of a known technique to improve similar devices in the same way, and could also be considered applying a known technique to a known device ready for improvement to yield predictable results, please see MPEP 2143.
In regard to claim 5: Mudalige discloses an operation management method that is executed by an operation management device (see [0128]), the operation management method comprising: acquiring position information from each of a plurality of vehicles (see [0129]), (see [0128] middle of paragraph right column on page 14), and a union instruction signal to each of the plurality of vehicles (see [0127]), the union instruction signal being a signal to control a formation and separation of an array constituted by the plurality of vehicles are controlled (see [0127] and [0128]); Mudalige does not disclose the plurality of vehicles including the vehicle according to claim 1, however Mudalige does disclose systems and methods for controlling autonomous vehicles (see [0083]), Alexander teaches a system and method comprising the vehicle of claim 1, also comprising an autonomous vehicle (see rejection of claim under 35 USC 102 detailed above), such system and method being known in the art at the time of filing, it would therefore be obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Alexander with the disclosure of Mudalige, as doing so amounts to combining prior art elements according to known methods to yield predictable results, or use of a known technique to improve similar devices in the same way, and could also be considered applying a known technique to a known device ready for improvement to yield predictable results, please see MPEP 2143.
In regard to claim 6: Mudalige discloses a non-transitory computer-readable storage medium storing a computer executable program (see [0127]) that, when executed causes an operation management device to execute: acquiring position information from each of a plurality of vehicles (see [0129]), (see [0128] middle of paragraph right column on page 14), and a union instruction signal to each of the plurality of vehicles (see [0127]), the union instruction signal being a signal with which formation and separation of an array constituted by the plurality of vehicles are controlled (see [0127] and [0128]); Mudalige does not disclose the plurality of vehicles including the vehicle according to claim 1, however Mudalige does disclose systems and methods for controlling autonomous vehicles (see [0083]), Alexander teaches a system and method comprising the vehicle of claim 1, also comprising an autonomous vehicle (see rejection of claim under 35 USC 102 detailed above), such system and method being known in the art at the time of filing, it would therefore be obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Alexander with the disclosure of Mudalige, as doing so amounts to combining prior art elements according to known methods to yield predictable results, or use of a known technique to improve similar devices in the same way, and could also be considered applying a known technique to a known device ready for improvement to yield predictable results, please see MPEP 2143.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2020/0001779) modified by White (US 6,198,386).
In regard to claim 7: Alexander does note explicitly disclose the vehicle according to claim 1, wherein the road marking is a bus lane or a bus priority lane; however Alexander does disclose a vehicle equipped with a system for projecting intent information onto a roadway; White teaches a vehicle equipped with a system for projecting lane information indicating designated travel of a particular vehicle, that vehicle including a bus (see Abstract and column 1 lines 9-16); it would be obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of White with the disclosure of Alexander, as doing so amounts to combining prior art elements according to known methods to yield predictable results, and the actual markings projected on the pavement are a matter of obvious design choice, choosing from a finite number of identified predictable solutions with reasonable expectation of success, please see MPEP 2143.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669